Case 1:18-cv-00109-RM-MEH Document 64 Filed 07/02/19 USDC Colorado Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-00109-RM-MEH

  KAYLEE WILSON, individually and on behalf of similarly situated persons,

                       Plaintiff,

  v.

  DFL PIZZA, LLC, MINUTEMAN PIZZA, LTD., TRI-CITY PIZZA, INC. and PINNACLE
  PIZZA, INC.

                       Defendants.


             JOINT RENEWED MOTION TO APPROVE COLLECTIVE ACTION
                   SETTLEMENT WITH MEMORANDUM IN SUPPORT


       The parties jointly supplement and renew their motion for approval of the settlement

  reached in this conditionally certified Fair Labor Standards Act (“FLSA”) collective action.

  The parties incorporate their previous Motion for Settlement. (ECF No. 58). Plaintiffs’

  respectfully renew and incorporate their Application for Fees, Costs, and Expenses. (Doc.

  61.)

       Some jurisdictions require court approval to achieve a binding release in an FLSA

  settlement, see Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir. 1982),

  though some judges in this District have recently rejected that requirement. Drollinger v.

  Network Global Logistics, LLC, Case No. 16-cv-304 (D. Colo. Aug. 17, 2018), Dkt. 207

  (denying motion to approve FLSA settlement as moot and rejecting Lynn’s Foods).

  Because the law in this District is unclear, to be safe, the parties previously moved to

  approve their Settlement Agreement on September 28, 2018. (ECF No. 58).
Case 1:18-cv-00109-RM-MEH Document 64 Filed 07/02/19 USDC Colorado Page 2 of 3




      On May 13, 2019, the Court denied without prejudice the parties’ previously-filed joint

  motion seeking settlement approval. (ECF No. 63). In its order denying approval, the

  Court raised three relatively narrow issues:

             1) The parties’ Settlement Agreement at § 2.1(B) used a placeholder “insert

                name of designated charity” in their Settlement Agreement and did not

                identify a designated charity to receive settlement funds;

             2) Because the parties had not designated a charity, the Court noted that such

                information may need to be disclosed to Opt-In Plaintiffs to fully inform the

                Opt-in’s of the terms of the Settlement; and

             3) The parties’ neglected to attach a Supplemental Settlement Agreement

                providing for a $2,500.00 service award to the named Plaintiff.

      Accordingly, the parties provide the following supplementary information:

            A copy of the parties’ fully-executed Settlement and Release Agreement

             (“Settlement Agreement”) is attached hereto as Ex. 11, including the designated

             charity in § 2.1(B).

            Plaintiffs’ counsel sent a supplemental notice to the opt-ins on May 29, 2019,

             informing the opt-ins of the Court’s order denying the settlement agreement

             without prejudice. This supplemental notice identified the charity as Domino’s

             Partners Foundation, and requested that the opt-ins inform Plaintiffs’ counsel

             of any objections no later than June 30, 2019. A sample of that correspondence

             is filed herewith under seal.



  1
   Because of different computer settings, the formatting of the two documents are different. Full
  versions of both are attached so that the Court can see that the words themselves are identical.


                                                   2
Case 1:18-cv-00109-RM-MEH Document 64 Filed 07/02/19 USDC Colorado Page 3 of 3




              A copy of the Named Plaintiff and Defendant’s Supplemental Agreement is

               attached as Ex. 2.

  Plaintiffs’ counsel informs the Court that no class member asserts any objection to the

  Settlement or any of its terms after dissemination of the original notice, dissemination of

  the Supplemental Notice and subsequent telephone communications between Plaintiffs’

  counsel and Class Members.

     Accordingly, and based on the Parties’ original Joint Motion, the parties respectfully

  request that the Court enter an Order granting this motion and approving the parties’

  settlement.

  Dated:       July 2, 2019                      Respectfully submitted,

   PAUL LLP                                       FISHER & PHILLIPS LLP
   /s/ Richard M. Paul III                        /s/ Kathleen McLeod Caminiti
   Richard M. Paul III                            Kathleen McLeod Caminiti
   601 Walnut Street, Suite 300                   430 Mountain Avenue, Suite 303
   Kansas City, Missouri 64106                    Murray Hill, New Jersey 07974
   Telephone: (816) 984-8100                      Telephone: (908) 516-1062
   Rick@PaulLLP.com                               kcaminiti@fisherphillips.com

   WEINHAUS & POTASHNICK                          Susan M. Schaecher
   Mark A. Potashnick                             1801 California Street, Suite 2700
   11500 Olive Blvd., Suite 133                   Denver, Colorado 80202
   St. Louis, Missouri 63141                      Telephone: (303) 218-3650
   Telephone: (314) 997-9150
   markp@wp-attorneys.com

   Attorneys for Plaintiffs                       Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies on July 2, 2019, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which sent notification of such filing
  to all counsel of record.

                                                        /s/ Richard M. Paul III



                                                  3
